Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/12/2022 has been entered.
 
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim Rejections - 35 USC § 102
Claims 1, 2, 5, and 7 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Scott et al (US publication no. 20100304117 previously cited).  Scott discloses a clip-shelf fixer, comprising a pipe clip (30) with two side clip-claws on both sides (see illustration below), which a bayonet (see illustration below) is formed between the ends of the two side clip-claws and a pipe cavity (see illustration below) is formed between the two side clip-claws, wherein the two side clip-claws on both sides are provided with a first portion (see illustration below) of the two side clip-claws and a second portion (see illustration below) of the two side clip-claws along the axial direction of the pipe cavity; there is an gap (see illustration below) between the first portion and the second portion of the two side clip-claws, and at the end of the gap a first mesh wire connection part (see illustration below)  perpendicular to the axial direction of the pipe cavity (see illustration below) is provided; the first mesh wire connection part is provided with a first mesh wire cavity (43), and the first mesh wire cavity is connected with the pipe cavity to form an integral pipe and mesh wire connection cavity (see illustration below); wherein the pipe cavity has a first diameter and the first mesh wire cavity includes a second diameter, and the first diameter is larger than the second diameter (see illustration below).  

    PNG
    media_image1.png
    815
    1215
    media_image1.png
    Greyscale

Regarding claim 2, the clip-shelf fixer according to claim 1, Scott discloses wherein the first mesh wire connection part (see illustration above) is a groove structure (groove 43 above).  
Regarding claim 5, the clip-shelf fixer according to claim 2,  Scott discloses wherein a groove wall (43, figure 11) of the groove structure protrudes out of the other side (43, figure 11) of the pipe clip, and the other side is the side opposite to the side with the bayonet (see illustration above).  
Regarding claim 7, the clip-shelf fixer according to claim 1, Scott discloses wherein the two side clip-claws on both sides form a four claw structure (see illustration above) by arranging the first portion and the second portion of the two side clip-claws on both sides along the axial direction of the pipe 6cavity (see illustration above), and having the gap (see illustration above) that is compatible with the mesh wire (11, figure 11) between the first portion (see illustration above) and the second portion (see illustration above) of the two side clip-claws on both sides.  

Claim Rejections - 35 USC § 103

Claims 1-4, 7, and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Padrun (US Patent no. 4,110,951) in view of Rise (US Publication no. 20090279945). Padrun discloses a clip-shelf fixer, comprising a pipe clip (10) with two side clip-claws on both sides, which a bayonet is formed between the ends of the two side clip-claws and a pipe cavity (28-29) is formed between the two side clip-claws, wherein the two side clip-claws on both sides are provided with a first portion (16) of the two side clip-claws and a second portion (17) of the two side clip-claws along the axial direction of the pipe cavity; there is an gap (figure 1) between the first portion and the second portion of the two side clip-claws, which is compatible with mesh wires (11) of mesh plate, and at the end of the gap a first mesh wire connection part (18)  perpendicular to the axial direction of the pipe cavity (29) is provided; the first mesh wire connection part is provided with a first mesh wire cavity (18), and the first mesh wire cavity is connected with the pipe cavity to form an integral pipe and mesh wire connection cavity.  However, Padrun does not disclose wherein the pipe cavity has a first diameter and the first mesh wire cavity includes a second diameter, and the first diameter is larger than the second diameter. 
Rise teaches in a clip-shelf fixer wherein a pipe cavity (between 103 and 104, figure 8) has a first diameter and a first mesh wire cavity (108, figure 8) includes a second diameter, and the first diameter is larger than the second diameter (figure 8). It would have been obvious to one of ordinary skilled in the art to have modify the pipe cavity of Padrun such that a diameter thereof is larger than the first mesh wire cavity diameter for accepting pipe diameter larger than a mesh wire as taught to be desirable by Rise. 
Regarding claim 2, the clip-shelf fixer according to claim 1, in the Padrun and Rise combination above, Padrun discloses wherein the first mesh wire connection part (18) is a groove structure.  
Regarding claim 3, the clip-shelf fixer according to claim 1, in the Padrun and Rise combination above,  Padrun discloses wherein the clip-shelf fixer (10) is also provided with a second mesh wire connection part (27) parallel to the axial direction of the pipe cavity (28-29), and the second mesh wire connection part is provided with a second mesh wire cavity (27); the first mesh wire cavity (18) and the second mesh wire cavity (27) are connected with the pipe cavity (28-29) to form an integral pipe and mesh wire connection cavity.  
Regarding claim 4, the clip-shelf fixer according to claim 3, in the Padrun and Rise combination above,  Padrun discloses wherein the first and second mesh wire connection parts (18 and 27) are both of a groove structure, and a cross groove structure is formed.  

Regarding claim 7, the clip-shelf fixer according to claim 1, in the Padrun and Rise combination above, Padrun discloses wherein the two side clip-claws on both sides form a four claw structure (16a, 16b, 17a, and 17b, figure 1) by arranging the first portion and the second portion of the two side clip-claws on both sides along the axial direction of the pipe 6cavity (28-29), and having the gap that is compatible with the mesh wire (11) between the first portion (16) and the second portion (17) of the two side clip-claws on both sides.  
Regarding claim 9, the clip-shelf fixer according to claim 3, in the Padrun and Rise combination above, Rise teaches wherein a second mesh wire cavity (107) includes a third diameter (107), and the third diameter (107) is substantially identical to the second diameter (108). It would have been obvious to one of ordinary skilled in the art to have modify clip of Padrun such that the second mesh wire cavity includes a third diameter, and the third diameter is substantially identical to the second diameter for accepting wire of same diameter as taught to be desirable by Rise.
Claims 5, 6, and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Padrun (US Patent no. 4,110,951) in view of Rise (US Publication no. 20090279945) as applied to claims 1-4 above, and further in view of Cella (US patent no. 2520998) . Padrun and Rise combined discloses a clip-shelf fixer, comprising all the claimed features of applicant’s device as discussed above except for wherein the groove wall of the groove structure protrudes out of the other side of the pipe clip, and the other side is the side opposite to the side with the bayonet.  
Cella discloses a clip-shelf fixer comprising the groove wall (14, 15, 17, 18) of the groove structure protrudes out of the other side of the pipe clip for reinforcement purposes, and the other side is the side opposite to the side with the bayonet.  It would have been obvious to one of ordinary skilled in the art to have made the groove wall of Padrun and Rise combined such that the groove wall of the groove structure protrudes out of the other side of the pipe clip, and the other side is the side opposite to the side with the bayonet for reinforcement purposes as taught by Cella.
Response to Arguments
Applicant's arguments filed 9/12/2022 have been fully considered but they are not persuasive. Applicant argues that Padrun does not show the amended claim 1, wherein the pipe cavity has a first diameter and the first mesh wire cavity includes a second diameter, and the first diameter is larger than the second diameter.  As discussed above,  Rise (cited art of record) teaches such clip fixers with pipe cavity larger than wire cavity as discussed above.  The motivation being attaching the mesh wires to a larger pipe as demonstrated by Rise.  Also Scott reference discussed above (also cited art of record) demonstrate wherein the pipe cavity has a first diameter and the first mesh wire cavity includes a second diameter, and the first diameter is larger than the second diameter as discussed above.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Im further teaches having a fixer clamp wherein the pipe cavity (412, figure 4)  has a first diameter and the first mesh wire cavity (413, figure 4) includes a second diameter, and the first diameter is larger than the second diameter.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ko (Korie) H Chan whose telephone number is (571)272-6816.  The examiner can normally be reached on Monday -Friday, 8:00 - 5:00 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Liu can be reached on 571-272-8227.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Ko H Chan/Primary Examiner, Art Unit 3631                                                                                                                                                                                                        



Khc